        Case 4:19-cv-00083-PJH Document 58 Filed 11/27/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES



Date: November 27, 2019 (Time: 36 minutes) JUDGE: Phyllis J. Hamilton

Case No:19-cv-00083-PJH
Case Name: Huntsman v. Southwest Airlines Co.


Attorney(s) for Plaintiff:      Peter Romer-Friedman; Thomas Jarrad
Attorney(s) for Defendant:      Brian Berry


Deputy Clerk: Kelly Collins           Court Reporter: Pamela Batalo Hebel

                                 PROCEEDINGS

       Defendant's Motion for Judgment on the Pleadings Hearing – DENIED as stated
on the record.




Order to be prepared by: [] Pl [] Def [X] Court



cc: chambers
